



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Vernon, 2016 ONCA 211

DATE: 20160314

DOCKET: C60937

Feldman, Gillese and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Matthew Vernon

Respondent

Michael Fawcett, for the appellant

Adam Little, for the respondent

Heard: March 11, 2016

Leave to appeal sought from the decision of the Summary
    Conviction Appeal Court dated August 6, 2015 by Justice
M.
    Gregory
Ellies of the Superior Court of Justice, affirming the acquittal
    entered on October 8, 2014 by Justice
Alain H.

Perron of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown asks this court to grant leave on the basis that it raises
    important questions about a detainees obligation of diligence in a s. 10(b)
Charter
application.

[2]

In our view, this case does not raise those questions. On the findings
    of the trial judge  ratified by the summary conviction appeal judge  the police
    officer failed to satisfy his obligations to afford Mr. Vernon (the detainee)
    not only a reasonable opportunity to contact counsel of his choice but also to
    facilitate that contact: see
Traicheff
, 2010 ONCA 851, at paras. 2-3.

[3]

In light of those failings, it is unsurprising that the trial judge
    accepted Mr. Vernons evidence that he felt he had no choice but to speak with
    duty counsel.

[4]

Accordingly, this matter does not meet the
R.R.
test and leave
    is denied.


